

117 HR 146 IH: Care Packages for Our Heroes Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 146IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Norcross (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39, United States Code, to direct the United States Postal Service to establish rates of postage for packages shipped by priority mail from the United States to a foreign Army Post Office, Fleet Post Office, or Diplomatic Post Office, and for other purposes.1.Short titleThis Act may be cited as the Care Packages for Our Heroes Act of 2021.2.Establishment of rates of postage for packages shipped by priority mail from the United States to a foreign Army Post Office, Fleet Post Office, or Diplomatic Post Office(a)In generalSection 3632 of title 39, United States Code, is amended by adding at the end the following:(d)ExemptionNotwithstanding subsection (a), not later than 180 days after the date of the enactment of this subsection, the Postal Service shall establish rates of postage for packages shipped by priority mail from the United States to a foreign Army Post Office, Fleet Post Office, or Diplomatic Post Office address whereby such packages may not be charged a zoned rate greater than the zone 2 rate (as that term is defined in section 608.9 of the Domestic Mail Manual, or any successor manual)..(b)Authorization of appropriationsSection 2401 of title 39, United States Code, is amended by adding at the end the following:(h)As reimbursement to the Postal Service for the costs of carrying out subsection (d) of section 3632, there are authorized to be appropriated to the Postal Service for any fiscal year an amount equal to the revenue difference between the estimated revenue the Postal Service would have received during such fiscal year if such subsection had not been enacted and the estimated revenue the Postal Service would receive during such fiscal year as a result of carrying out such subsection..